FILED
                             NOT FOR PUBLICATION                            OCT 26 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MITZI YANET SEPULVEDA,                           No. 08-74871

               Petitioner,                       Agency No. A072-126-209

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Mitzi Yanet Sepulveda, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Ramos Barrios v. Holder, 581 F.3d 849, 854 (9th Cir.2009), and we deny the

petition for review.

      Sepulveda’s contention that the agency erred in refusing to impute her

father’s longer physical presence in the United States in order to satisfy the

requirement of 8 U.S.C. § 1229b(b)(1)(A) is unavailing. See Ramos Barrios, 581

F.3d at 859-66 (rejecting contention that parent’s physical presence should be

imputed to minor petitioner). The agency therefore correctly determined that

Sepulveda lacked the ten years of continuous physical presence necessary to

qualify for cancellation of removal under 8 U.S.C. § 1229b(b).

      PETITION FOR REVIEW DENIED.




                                           2                                 08-74871